Citation Nr: 0322066	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for peripheral neuropathy with Raynaud's syndrome of 
the left leg.

2.  Entitlement to a disability evaluation in excess of 20 
percent for peripheral neuropathy with Raynaud's syndrome of 
the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from October 1942 to August 
1945.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in January 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  Service connection for 
thromboangiitis obliterans was granted in an October 1945 
rating decision.  A 40 percent disability evaluation was 
assigned from August 25, 1945.  An August 1950 rating 
decision assigned a 30 percent disability evaluation from 
October 31, 1950.  In an April 2003 rating decision, the RO 
determined that the service-connected thromboangiitis 
obliterans should be characterized as peripheral neuropathy 
with Raynaud's syndrome of the left and right legs.  The RO 
assigned a 20 percent disability evaluation under Diagnostic 
Code 8520 to each leg from September 24, 1999.   


FINDING OF FACT

The service-connected peripheral neuropathy with Raynaud's 
syndrome of the left and right legs is principally manifested 
by complaints of pain in the calves and feet and objective 
findings of diminished sensation to pinprick in the lower 
extremities; significant motor and sensory neuropathy; absent 
deep tendon reflexes in the knees and ankles; intermittent 
foot drop; and characteristic attacks of Raynaud's syndrome 
precipitated by the cold; there is no evidence of muscle 
atrophy of the lower extremities, complete paralysis of the 
sciatic nerve, loss of active movement of the muscles below 
the knee, weakened flexion of the knee, or ulcerations or 
autoamputations of the digits.    




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for peripheral neuropathy with Raynaud's syndrome of 
the left leg have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8520 
(2002). 

2.  The criteria for a disability evaluation in excess of 20 
percent for peripheral neuropathy with Raynaud's syndrome of 
the right leg have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code 8520 
(2002). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims, and that 
the requirements of the VCAA have in effect been satisfied. 

The veteran was afforded VA examinations in 1999 and 2003 to 
determine the nature and severity of the service-connected 
disability.  Pertinent VA treatment records are associated 
with the claims folder.  

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, and essentially notify 
them of the evidence needed by the appellant to prevail on 
the claims.  In a letter dated in March 2003, the RO notified 
the veteran of the evidence that was considered and of the 
evidence needed to substantiate his claims.  The RO offered 
to assist him in obtaining any relevant evidence.  These 
letters and documents gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  The VA notified 
the veteran and the veteran's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the appellant in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability.  38 C.F.R. § 4.20 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Under Diagnostic Code 8520, an 80 percent rating is warranted 
for complete paralysis of the sciatic nerve when the foot 
dangles and drops, and there is no active movement possible 
of the muscles below the knee; and flexion of the knee is 
weakened or (very rarely) lost.  A 60 percent disability 
rating is assigned for incomplete paralysis of the sciatic 
nerve with severe impairment and marked muscular atrophy; 40 
percent disability rating for moderately severe incomplete 
paralysis; a 20 percent evaluation is warranted for moderate; 
a 10 percent evaluation is warranted for mild.  38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2002). 

The term "incomplete paralysis," with respect to peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the lesion or to partial regeneration.  Where 
the involvement is wholly sensory, the rating should be for 
mild, or at the most, moderate symptomatology.  38 C.F.R. 
§ 4.124a (2002). 

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2002). 

Under Diagnostic Code 7117, a 10 percent evaluation is 
provided for Raynaud's syndrome when there are characteristic 
attacks occurring one to three times a week.  A 20 percent 
evaluation is provided when there are characteristic attacks 
occurring four to six times a week.  A 40 percent evaluation 
is provided when there are characteristic attacks occurring 
at least daily.  A 60 percent evaluation is provided when 
there are two or more digital ulcers and a history of 
characteristic attacks.  A 100 percent evaluation is provided 
with two or more digital ulcers plus autoamputation of one or 
more digits and history of characteristic attacks.  
Characteristic attacks consist of sequential color changes of 
the digits of one or more extremities lasting minutes to 
hours, sometimes with pain and paresthesias and precipitated 
by exposure to cold or by emotional upsets.  Evaluations 
under Diagnostic Code 7117 are for the disease as a whole, 
regardless of the number of extremities involved or whether 
the nose and ears are involved.  38 C.F.R. § 4.104, 
Diagnostic Code 7117 (2002).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

A November 1999 VA examination report indicates that the 
veteran reported that his lower extremity pain had gotten 
worse over the last several years and he was having 
difficulty ambulating.  The veteran indicated that he could 
not stand more than a few minutes secondary to the pain.  It 
was noted that peripheral neuropathy was diagnosed and the 
veteran was treated with Neurontin.  Examination revealed 
that the veteran's gait was somewhat steady.  He had 
bilateral foot drop which was noted to be intermittent.  At 
times, the veteran's gait appeared normal and at other times, 
he seemed to have trouble lifting his feet.  Examination of 
the lower extremities revealed that the deep tendon reflexes 
were absent at the knees and ankles.  There was normal hair 
distribution.  Dorsalis pedis and posterior tibial pulses 
were palpable.  The veteran had diminished sensation to 
pinprick, soft touch, proprioception and vibration in the 
lower extremities.  There was no muscle wasting, 
fasiculations, or edema.  Muscle strength was 5/5 on testing.  
The impression was peripheral neuropathy of the lower 
extremities which would not be attributable to Buerger's 
disease.  The examiner noted that the veteran carried a 
diagnosis of thromboangiitis obliterans (Buerger's disease).  
The examiner indicated that he did not have the results of a 
biopsy or other studies performed in the 1940's which would 
confirm this diagnosis and if the veteran did have Buerger's 
disease, his presentation was extremely atypical.  

In a May 2000 statement, a VA examiner indicated that he was 
asked to render a medical opinion as to the validity of the 
diagnosis of Buerger's disease.  The VA examiner stated that 
he found no definitive evidence that the veteran had or has 
thromboangiitis obliterans.  The examiner indicated that the 
description of the initial presentation an the findings of 
the August 28, 1947 were somewhat consistent with 
thromboangiitis obliterans as a possible cause; however, the 
lack of progressive worsening, the lack of claudication 
symptoms, the absence of definite occlusion of any arteries 
and veins, and the absence of ischemic loss of digits made 
the diagnosis of thromboangiitis obliterans less likely.  The 
VA examiner found no definitive diagnostic evidence such as 
biopsy or arteriography.  The VA examiner indicated that 
although the veteran had a variety of symptoms, the VA 
examiner did not find documentation of recurring progressive 
symptoms suggestive of thromboangiitis obliterans.  The VA 
examiner indicated that the veteran may have been 
misdiagnosed in service as the VA examiner found no 
definitive diagnostic information and the course of the 
condition was not consistent with the typical course of 
thromboangiitis obliterans.  The VA examiner indicated that 
Raynaud's syndrome was commonly associated (90 percent) with 
thromboangiitis obliterans.  

VA treatment records show that the veteran had complaints of 
pain in the lower extremities.  An August 2000 VA treatment 
record indicates that no sores were detected on examination.  
A March 2001 VA treatment record notes that the veteran 
reported walking three times a week and he walked up to one 
mile.  A January 2002 VA treatment record indicates that the 
veteran reported having pain in his feet and he had minimal 
activity secondary to the pain.  A September 2002 VA 
treatment record indicates that the veteran was started on 
Elavil for the pain in the lower extremities and he had good 
results.  

An October 2000 electromyography and nerve conduction studies 
indicates that the veteran had significant motor and sensory 
neuropathy that appeared to be axonal rather than 
demyelinating.   

An April 2003 VA examination report indicates that the 
veteran reported having chronic pain and discomfort in both 
lower extremities dating back to his time in military 
service.  The veteran reported that this was primarily 
manifested in both calves but also extended to both feet.  It 
was noted that the veteran had a diagnosis of peripheral 
neuropathy and he had been treated with Neurontin in the 
recent past with some relief but had had discontinued it in 
the past three or four months as it had become less 
effective.  The veteran indicated that he never had any 
problems with ulcerations in his hands and feet.  It was 
noted that the veteran had an electromyelogram nerve 
conduction study performed in October 2000 which revealed 
motor sensory neuropathy described as axonal.  It was further 
noted that the veteran had ankle-brachial index studies of 
the legs in August 2000 which were essentially normal.  The 
veteran had no bowel or bladder incontinence.  The veteran 
reported having significant cold sensitivity and he stated 
that his toes would change to a bluish purple or a whitish 
color when exposed to the cold.  It was noted that the 
veteran had a documented history of Raynaud's phenomenon and 
Raynaud's disease in the medical record.  The veteran 
reported that his foot and leg pain was worse when he stands 
or walks.  The veteran was vague about his maximal distance 
of walking.  He stated that he took pain medicine but he 
could not name the medication.  The veteran indicated that 
his symptoms were relieved by rest to some degree but his 
symptoms did not go away completely.  The veteran stated that 
his mobility was limited.  He stated that he could walk one 
flight of stairs and then, his legs really hurt.  

Examination revealed that the veteran did not use a cane or 
other assistive device.  He stated that he used a cane 
occasionally.  He did not report any falls.  Examination of 
the extremities revealed that the radial pulses were 2 +.  
Pedal pulses were significantly diminished but palpable.  The 
feet showed no clubbing, cyanosis, or edema.  There was no 
ulceration to the feet or toes.  The legs showed no muscular 
atrophy.  The veteran was able to flex and extend all toes 
without difficulty.  The feet and calves were nontender to 
palpation.  There was no swelling, redness, or increased 
warmth of either lower extremity.  Femoral pulses were 2+ 
bilaterally.  His gait was normal and not antalgic.  The gait 
was slow.  The capillary refill was intact in all four 
extremities.  Hair distribution was diminished on the dorsum 
of the left and right feet.  Deep tendon reflexes were noted 
to be nil at the ankle and knee bilaterally.  No motor 
deficit was appreciated.  Sensory examination revealed 
diminished pin prick on the dorsum of the feet.  Light touch 
and monofilament were diminished in both feet and on the 
plantar aspect.  

The diagnosis was documented peripheral neuropathy involving 
all four extremities.  The VA examiner indicated that he was 
unable to confirm or deny the specific diagnosis of Buerger's 
disease while in military service.  The VA examiner stated 
that it was his medical opinion that the veteran experienced 
Raynaud's syndrome with symptomatology as above and that it 
was at least as likely as not due to his military service 
based upon the temporal relationship of symptoms.  In the 
addendum, the examiner indicated that the ankle-brachial 
index studies were normal.    

Analysis

In applying the law to the existing facts, the Board finds 
the evidence of record does not demonstrate the requisite 
objective manifestations for disability evaluations in excess 
of 20 percent for peripheral neuropathy with Raynaud's 
syndrome of the left and right legs under Diagnostic Code 
8520.  The RO assigned a 20 percent rating to peripheral 
neuropathy with Raynaud's syndrome of the left leg and a 20 
percent evaluation to peripheral neuropathy with Raynaud's 
syndrome of the right leg based upon complaints of pain and 
objective findings of diminished sensation to pinprick, soft 
touch and vibration in the lower extremities; significant 
motor and sensory neuropathy; diminished pedal pulses; and 
absent deep tendon reflexes in the knees and ankles.  The 
evidence also shows that the veteran had complaints of lower 
extremity pain which was primarily manifested in both calves 
but also extended to the feet.  The veteran indicated that 
his leg and foot pain was worse when he stood or walked.  The 
veteran indicated that his symptoms were relieved by rest to 
some degree but the symptoms did not go away completely.  The 
VA treatment records show that medication helped to relieve 
the pain.  

Thus, 20 percent evaluations are warranted under Diagnostic 
Code 8520 for peripheral neuropathy with Raynaud's syndrome 
of the left and right legs since the medical evidence shows 
that this disability is primarily manifested by sensory and 
motor neuropathy and pain which is productive of moderate 
incomplete paralysis.  

There is no evidence of moderately-severe incomplete 
paralysis or severe incomplete paralysis with marked muscle 
atrophy of the left and right legs.  Muscle atrophy was not 
detected upon VA examinations.  The November 1999 VA 
examination report indicates that there was no muscle 
wasting, fasiculations, or edema.  Muscle strength was 5/5.  
The April 2003 VA examination report indicates that the legs 
showed no muscle atrophy.  

There is no medical evidence of complete paralysis of the 
sciatic nerve with foot dangle and drop, loss of active 
movement of muscles below the knees, or weakened or loss of 
flexion of the knee.  The VA examination reports show that 
the veteran had intermittent foot drop.  The November 1999 VA 
examination report indicates that the veteran had 
intermittent bilateral foot drop; the examiner noted that at 
times, the veteran's gait appeared normal, and at other 
times, he seemed to have trouble lifting his feet.  The 
veteran had active movement of the muscles below the knee.  
The VA treatment records show that the veteran walked three 
times a week for exercise.  The April 2003 VA examination 
report indicates that the veteran was able to flex and extend 
his toes without difficulty.  His gait was normal and not 
antalgic.  The veteran was able to ambulate without assistive 
devices.  Consequently, based upon these findings, the Board 
finds that disability evaluations in excess of 20 percent are 
not warranted under Diagnostic Code 8520 for peripheral 
neuropathy of the left and right legs.     

The veteran's disability may also be rated, in the 
alternative, under Diagnostic Code 7117, Raynaud's syndrome, 
since service connection was established for peripheral 
neuropathy with Raynaud's syndrome of the right and left 
legs.  

Under Diagnostic Code 7117, a 60 percent evaluation is 
provided when there are two or more digital ulcers and a 
history of characteristic attacks.  A 100 percent evaluation 
is provided with two or more digital ulcers plus 
autoamputation of one or more digits and history of 
characteristic attacks.  According to the note following 
these criteria, for purposes of this section, characteristic 
attacks consist of sequential color changes of the digits of 
one or more extremities lasting minutes to hours, sometimes 
with pain and paresthesias and precipitated by exposure to 
cold or by emotional upsets.  38 C.F.R. § 4.104, Diagnostic 
Code 7117.  

The Board notes that under Diagnostic Code 7117, the 
evaluation is for the disease as a whole, regardless of the 
number of extremities involved or whether the nose and ears 
are involved.  38 C.F.R. § 4.104, Diagnostic Code 7117.  
Thus, under Diagnostic Code 7117, the lower extremities are 
not rated separately but are rated as one disease.     

The medical evidence shows that the veteran's peripheral 
neuropathy with Raynaud's syndrome of the right and left legs 
is manifested by characteristic attacks.  The April 2003 VA 
examination report indicates that the veteran reported that 
his toes would change to a bluish purple or whitish color 
when exposed to the cold.  The veteran also had complaints of 
pain.  However, the VA examination reports indicate that 
there were no ulcerations of the feet or toes and the veteran 
reported that he did not have such ulcerations.  The VA 
treatment records indicate that no sores were detected.  
There is no evidence of autoamputation of the digits.  
Consequently, based upon these findings, the Board finds that 
a disability evaluation in excess of 40 percent is not 
warranted under Diagnostic Code 7117 for peripheral 
neuropathy with Raynaud's syndrome of the left and right 
legs. 

In summary, disability evaluations in excess of 20 percent 
are not warranted for the service-connected for peripheral 
neuropathy with Raynaud's syndrome of the left and right 
legs, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claims 
for an increased evaluation, and the claims are denied.  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for peripheral neuropathy with Raynaud's syndrome of 
the left leg is denied.  

Entitlement to a disability evaluation in excess of 20 
percent for peripheral neuropathy with Raynaud's syndrome of 
the right leg is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

